DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
The amendment filed 09/16/22 is entered. Claims 1 and 5 are amended and claims 13-15 are new. Accordingly, claims 1-15 are pending and are under examination.
Terminal Disclaimer
	The terminal disclaimer filed 09/16/2022 was approved on 09/17/2022. Thus, the Double Patenting rejection over 16/766,259 (US Patent No. 11,344,976) is withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Conn (US 4954184 A; of record) in view of Sato et al. (JP2002224881A; of record).
Regarding claims 1-5 and 11-15, Conn discloses a solder tinning paste composition comprising a tin powder with the following composition which lies within the claimed ranges in claims 1 and 5 (note: applicant’s “ppm” units were converted to “wt. %” for the sake of comparison):
Element
Claimed composition (wt %)
Conn
(Table A)
Sn
Balance
Balance
As
0.0025-0.03
0.022
Pb
0.0025 to 0.51
0.029
At least one of Sb and Bi:
Sb
>0 to 0.3
0.0069
Bi
>0 to 1
0.018
At least one of:

Ag
0.5 to 4 (claim 1)
0.5-3.5 (claim 11)
1-4 (claim 14)
-
Cu
0.1-0.9 (claim 12)
0.1-0.8 (claim 5)
0.2-0.9 (claim 15)
0.067


With regard to the Sn, As, Pb, Sb, and Bi contents. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.). 
With regard to the Cu content, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
Regarding expression (1) in claim 1, expression (1a) in claim 2, expression (1c) in claim 13, and expression (1b) in claim 3, the resulting value using the ppm values (converted from wt. %) from the composition of Conn is 979, which is within the claimed range of ≥ 275 for claim 1, and ≥ 275 and ≤ 25200 in claim 2, and ≥ 275 and ≤ 5300 for claim 3, and is close, but not overlapping with the claimed range of ≥ 1200 for claim 13.
Regarding expression (2) in claim 1 and expression (2a) in claim 4, the resulting value from the composition of Conn is about 1.083, which is within the claimed range of ≥0.01 and ≤10.00 for claim 1, and within the claimed range of ≥0.31 and ≤10.00 for claim 4.
Conn is silent regarding the presence of Ag in the solder alloy.
Sato discloses composition for a solder ball (Abstract, Table 1), and further teaches adding Ag in an amount of up to 5.0 wt% [0007] (which overlaps with the claimed ranges in claim 1 of 0.5-4% and in claim 11 of 0.5-3.5%, and in claim 14 of 1-4%), as Ag has the effect of lowering the melting point and improving the wettability of the base material Sn [0007]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conn to include Ag in the amount disclosed by Sato, in order to lower the melting point and improve the wettability of the base material Sn [0007].
	Regarding claim 6, modified Conn teaches the composition as applied to claim 1 above. It is noted that the tin powder is the solder powder; all of the other elements present are present as impurities (the total calculated “remainder” of tin is about 99.83% or more; also see col. 3, lines 8-45).
	Regarding claim 7, modified Conn teaches the composition as applied to claim 1 above, and further teaches that the above tin powder is used in a paste (Abstract), (col. 2, lines 28-47).
Regarding claim 10, modified Conn teaches the composition as applied to claim 1 above, and further teaches that the composition is used in a braze joint (Abstract).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Conn and Sato, as applied to claim 7 above, in view of Ikeda et al. (US 20160271737 A1; of record).
Regarding claims 8-9, modified Conn teaches the composition and paste as applied to claim 7 above, but is silent to the use of zirconium oxide powder.
Ikeda discloses a tin-based solder alloy, and using the solder alloy in a solder composition that also contains a metal oxide [0060]. Zirconium oxide (zirconia) is preferably used as the metal oxide [0064], [0068], [0106] which meets claim 8, in an amount of 0-1.0 wt% [0071], which overlaps with the claimed range of 0.05-20.0 mass%.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solder composition of modified Conn to include zirconium oxide, as doing so would improve the crack resistance of the solder composition (Ikeda, [0068]).
Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive.
The applicant’s argument that the skilled person would not look to Sato, who teaches lead-free solder, for guidance as to how to modify a lead-containing material, “at least not while also retaining the presence of lead” (see page 5 of arguments) is not found persuasive. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention (MPEP 2141.01(a) I). In the instant case, Conn and Sato are from the same field of endeavor; that is, tin-based solders. The fact that Sato teaches lead-free solders is of no relevance to the fact that other alloying elements (such as Ag) in the tin-based solder affect the base material, tin, in the same manner regardless of the presence of lead. It is also noted that lead-free solders exist due to a preference for using solders that are less of health hazard, not because of some technological incompatibility. The applicant’s arguments (also see paragraph bridging pages 5-6 of arguments) are fundamentally based on the notion that both references must be combined in their entirety; examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With regard to the applicant’s argument that “Conn teaches away from using more than trace amounts of metals other than tin, specifically calling out copper as undesirable” (see page 7 of arguments), this does not change the fact that Conn’s alloy contains 0.067 wt% of copper, which is nonetheless close, but not overlapping with the claimed lower bound of 0.1% (in instant claim 5). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments; "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." (MPEP 2123 II.). Respectfully, a difference of 0.033% Cu (instant claim 5), or even 0.133% Cu for new claim 15 is insufficient to overcome a prima facie case of obviousness, particularly in view of the applicant’s specification not demonstrating any criticality of disclosed Cu ranges, of which the lowest non-zero value is 0.5 wt%. Notably, Cu is entirely absent from independent claim 1.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735